Name: Commission Implementing Regulation (EU) NoÃ 1241/2011 of 30Ã November 2011 repealing Implementing Regulation (EU) NoÃ 1211/2011 operating deductions from certain fishing effort for 2011 on account of overfishing by certain Member States in the previous year
 Type: Implementing Regulation
 Subject Matter: Europe;  fisheries;  natural environment;  international law
 Date Published: nan

 1.12.2011 EN Official Journal of the European Union L 318/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1241/2011 of 30 November 2011 repealing Implementing Regulation (EU) No 1211/2011 operating deductions from certain fishing effort for 2011 on account of overfishing by certain Member States in the previous year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 106(1) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1211/2011 (2) reduces for certain Member States the maximum allowable fishing effort fixed in Council Regulation (EU) No 57/2011 (3) and for certain fishing areas and fisheries in Council Regulation (EC) No 1415/2004 (4). (2) On the basis of recent correspondence with certain Member States, there is a need for additional verification of the information underlying Implementing Regulation (EU) No 1211/2011 and the quantities of effort deducted as set out in the Annex to Implementing Regulation (EU) No 1211/2011. (3) Considering that Implementing Regulation (EU) No 1211/2011 will be directly applicable in all Member States after its entry into force and considering the direct impact it may have on the fishing activities of certain EU operators, it is appropriate for it to be repealed as from that date pending verification and replacement by a new Regulation. This is without prejudice to the obligation of the Commission to operate deductions of fishing effort on account of overfishing in 2010 in subsequent years, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1211/2011 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 December 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 308, 24.11.2011, p. 15. (3) OJ L 24, 27.1.2011, p. 1. (4) OJ L 258, 5.8.2004, p. 1.